                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION
  LORENZETTA K. WHITFIELD,                       )
                                                 )
           Plaintiff,                            )
                                                 )
           v.                                    )   Case No. 3:18-CV-263 JD
                                                 )
  ANDREW M. SAUL, Commissioner of                )
  Social Security,                               )
                                                 )
           Defendant.                            )

                                    OPINION AND ORDER

       Plaintiff Lorenzetta Whitfield appeals the denial of her claim for social security disability

benefits. For the reasons stated below, the Court will remand this matter to the Commissioner for

further proceedings.

                                      I.      BACKGROUND

       Lorenzetta Whitfield (“Whitfield”) filed her initial application for disability benefits in

June 2014 alleging that she became disabled on November 1, 2013. She filed the application due

to neck and shoulder pain, carpal tunnel syndrome (“CTS”), forearm tendinitis, TMJ, diabetes,

high blood pressure, glaucoma, sleep disorder, anxiety, and depression. Her application was

denied initially, on reconsideration, and following an administrative hearing held on December

5, 2016.

       Originally from Los Angeles, California, Whitfield moved to Michigan City, Indiana, in

September 2013 after becoming the victim of a violent crime. While in Los Angeles, she had

worked for at least twenty years as a dispatcher for the Department of Transportation in Caltrans.

When co-workers quit and Whitfield’s job required her to work without breaks, she started
suffering from dangerously high blood sugar, neck pain, and bilateral forearm/wrist/hand strain.

She eventually had to stop working due to her health problems.

       During the administrative hearing, Whitfield explained that she continues to have bad

days because of her pain. She has difficulty gripping and using her hands for any longer than

fifteen minutes which then necessitates a lengthy break. It can take days for Whitfield and her

sister (who is also very ill) to clean a single room. Whitfield also suffers from anxiety and

depression which causes her to be forgetful. Whitfield testified that every day she takes an

“antidepressant called Prozac” and that she has been waiting for authorization through her

workers compensation program to attend treatment with a licensed psychiatrist or psychologist.

Whitfield described how she is frequently given the runaround with getting treatment approved

since having moved to Indiana. And despite being prescribed a host of medications, Whitfield

tries to refrain from taking too much medication because she is in the process of donating a

kidney to her sister. She has tried to seek out healthier, non-conventional therapies in order to

avoid injuring her kidneys and liver.

       By way of history, in 2010, Whitfield developed pain in her cervical and thoracic spine,

shoulders, and wrists. An EMG/nerve conduction study on June 28, 2011, revealed early diabetic

peripheral neuropathy and a high suggestion of diffuse ulnar neuropathy at the cubital tunnel.

Physical examinations were completed in early 2011 and 2012 (for workers compensation

purposes) by orthopedic surgeon Dr. Lee Silver. Dr. Silver noted that Whitfield’s subjective

complaints and objective exam findings were consistent with her suffering from bilateral

shoulder impingement and CTS,1 along with early diabetic peripheral neuropathy and cervical



       1
         Bilateral CTS can cause numbness, tingling, weakness, or pain in the forearms, hands,
or fingers. Cubital Tunnel Syndrome, AMERICAN SOCIETY FOR SURGERY OF THE HAND,
https://www.assh.org/handcare/hand-arm-conditions/cubital-tunnel (last visited July 24, 2019).
                                                 2
and thoracic musculoligamentous strain/sprain. By January 2012, Dr. Silver opined that

Whitfield had reached maximum medical improvement and that she was unable to perform

repetitive cervical spine movements or repetitive “fine manipulation” for greater than thirty

minutes without a five-minute break. It was recommended that she continue to receive treatment,

including injections and surgical intervention.

       By November 2012, Whitfield’s re-evaluation with orthopedic surgeon Dr. Philip Sobol

resulted in his documenting that Whitfield was suffering from increased neck, shoulder, and CTS

symptoms, in addition to experiencing stress, anxiety, depression, and difficulty sleeping. He

believed that Whitfield was temporarily totally disabled. Whitfield returned to Dr. Sobol many

times and continued to receive the same diagnoses. In January 2014, Dr. Sobol reported that

Whitfield was restricted from bending and twisting her neck and from performing fine

manipulation or engaging in repetitive use of her hands, including use of a keyboard or mouse.

       A consultative medical examination by Dr. R. Jao in August 2014, resulted in his

impression that Whitfield had a history of cervical spine injury, CTS, tendinitis, TMJ, diabetes,

glaucoma, high blood pressure, depression, and sleep disorder since at least 2010. He observed

that Whitfield continued to have decreased grip strength despite being able to button, zip, and

pick up coins. However, no specific functional limitations were charted.

       Whitfield continued to see nurse practitioners Brenda Winski and Nicolette Alexander

throughout 2014 and 2015 for her continued ailments. Their documents reflect that Whitfield

was suffering from mental health conditions, including PTSD, anxiety, depression, and psychotic

paranoia. It was strongly recommended that Whitfield see a psychiatrist as opposed to her neuro-

feedback therapist. A mental status examination from July 2014, which was conducted by state




                                                  3
agent and licensed psychologist John Heroldt, indicated that Whitfield suffered from recurrent

major depressive disorder. However, again, no specific functional limitations were charted.

       In January 2016, Whitfield was given a functional capacity summary regarding her

physical conditions by physical therapist Charles Wolf. Mr. Wolf opined that Whitfield could

physically perform work at the sedentary level, but he noted that she was unable to use her hands

even occasionally for simple tasks. He further noted that Whitfield’s range of motion and

strength in her wrists were impaired, and he documented various physical limitations discovered

while having her perform a series of non-material handling activities. Nurse Practitioner

Alexander agreed with these limitations, which she opined dated back as far as July 2013 and

could be expected to last at least twelve months.

       State reviewing agents opined in September 2014 and January 2015 that Whitfield

suffered no severe physical impairments, and that her mental condition resulted in no restrictions

in activities of daily living and only mild difficulties with maintaining social functioning and

concentration, persistence, or pace.

       The administrative law judge (“ALJ”) concluded that Whitfield was not entirely credible

with respect to her claimed restrictions and that she had the residual functional capacity2 to

perform sedentary work limited by the lifting of no more than ten pounds, frequent (but not

constant) reaching, handling, and fingering, and occasional overhead reaching. The vocational

expert (“VE”) indicated that given this assigned RFC, Whitfield could perform her former job as

a dispatcher. However, if Whitfield were further limited to unskilled tasks, then she would not be

able to perform her past work or other work given her age.



       2
         Residual Functional Capacity (“RFC”) is defined as the most a person can do despite
any physical and mental limitations that may affect what can be done in a work setting. 20
C.F.R. § 404.1545.
                                                 4
                                 II.     STANDARD OF REVIEW

       This Court will affirm the Commissioner’s findings of fact and denial of disability

benefits if they are supported by substantial evidence. Craft v. Astrue, 539 F.3d 668, 673 (7th

Cir. 2008). Substantial evidence consists of “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

This evidence must be “more than a scintilla but may be less than a preponderance.” Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). Thus, even if “reasonable minds could differ” about

the disability status of the claimant, the Court must affirm the Commissioner’s decision as long

as it is adequately supported. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

       In this substantial-evidence determination, the Court considers the entire administrative

record but does not reweigh evidence, resolve conflicts, decide questions of credibility, or

substitute the Court’s own judgment for that of the Commissioner. Lopez ex rel. Lopez v.

Barnhart, 336 F.3d 535, 539 (7th Cir. 2003). Nevertheless, the Court conducts a “critical review

of the evidence” before affirming the Commissioner’s decision. Id. An ALJ must evaluate both

the evidence favoring the claimant as well as the evidence favoring the claim’s rejection and may

not ignore an entire line of evidence that is contrary to the ALJ’s findings. Zurawski v. Halter,

245 F.3d 881, 888 (7th Cir. 2001). Consequently, an ALJ’s decision cannot stand if it lacks

evidentiary support or an adequate discussion of the issues. Lopez, 336 F.3d at 539. While the

ALJ is not required to address every piece of evidence or testimony presented, the ALJ must

provide a “logical bridge” between the evidence and the conclusions. Terry v. Astrue, 580 F.3d

471, 475 (7th Cir. 2009).




                                                 5
                                      III.    DISCUSSION

       Disability insurance benefits are available only to those individuals who can establish

disability under the terms of the Social Security Act. Estok v. Apfel, 152 F.3d 636, 638 (7th Cir.

1998). Specifically, the claimant must be unable “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). The Social Security regulations create a five-step

sequential evaluation process to be used in determining whether the claimant has established a

disability. 20 C.F.R. § 404.1520(a)(4)(i)-(v). The steps are to be used in the following order:

       1. Whether the claimant is currently engaged in substantial gainful activity;

       2. Whether the claimant has a medically severe impairment;

       3. Whether the claimant’s impairment meets or equals one listed in the
       regulations;

       4. Whether the claimant can still perform relevant past work; and

       5. Whether the claimant can perform other work in the community.

Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001).

       At step three, if the ALJ determines that the claimant’s impairment or combination of

impairments meets or equals an impairment listed in the regulations, disability is acknowledged

by the Commissioner. 20 C.F.R. § 404.1520(a)(4)(iii). However, if a Listing is not met or

equaled, then in between steps three and four, the ALJ then assesses the claimant’s RFC, which,

in turn, is used to determine whether the claimant can perform her past work under step four and

whether the claimant can perform other work in society at step five of the analysis. 20 C.F.R. §

404.1520(e). The claimant has the initial burden of proof at steps one through four, while the

burden shifts to the Commissioner at step five to show that there are a significant number of jobs

                                                 6
in the national economy that the claimant is capable of performing. Young v. Barnhart, 362 F.3d

995, 1000 (7th Cir. 2004).

       Here, Whitfield offers three primary reasons for remand: (1) the ALJ failed to support his

RFC determination with substantial evidence, especially with respect to Whitfield’s ability to use

her hands; (2) the ALJ failed to consider whether Whitfield met or medically equaled Listing

11.14; and (3) the Appeals Council failed to consider new and material evidence which

supported Whitfield’s being mentally limited to unskilled work, and thus, disabled under the

grids. For the reasons expressed below, the Court will remand this matter to the Commissioner

due to the ALJ’s failure to support Whitfield’s assigned RFC with substantial evidence and will

invite the ALJ to address Whitfield’s remaining contentions on remand.

       The ALJ must determine an individual’s RFC, meaning “what an individual can still do

despite his or her limitations,” SSR 96–8p, based upon medical evidence as well as other

evidence, such as testimony by the claimant. Murphy v. Colvin, 759 F.3d 811, 817 (7th Cir.

2014) (citation omitted). In making a proper RFC determination, the ALJ must consider all of the

relevant evidence in the record, even as to limitations that are not severe. Id.; see 20 C.F.R. §

404.1529(a) (in making a disability determination, the ALJ must consider all of a claimant’s

symptoms, including pain, and how those symptoms affect a claimant’s daily life and ability to

work). The ALJ must then build “an accurate and logical bridge from the evidence to the

conclusion” so that a court can assess the validity of the agency’s decision and afford the

claimant meaningful review. Giles v. Astrue, 483 F.3d 483, 487 (7th Cir. 2007).

       The ALJ in this case concluded that Whitfield had the RFC to perform sedentary work

limited by lifting no more than ten pounds, using her hands frequently instead of constantly, and

reaching overhead occasionally. In making his determination, the ALJ essentially discounted



                                                  7
each and every medical provider’s opinion, except the opinion of consultative examiner Dr. Jao.

The problem here is that Dr. Jao’s report never translated his physical assessment of Whitfield

into work-related functional limitations. For instance, Dr. Jao’s notation that Whitfield could

“button, zip, and pick up coins” says little about her ability to perform fulltime work involving

the frequent use of her hands without additional unscheduled (let alone, lengthy) breaks. Thus,

the ALJ could only conclude that Dr. Jao’s findings supported the upper extremity functional

limitations included in his RFC by impermissibly playing doctor. Goins v. Colvin, 764 F.3d 677,

680 (7th Cir. 2014) (finding that the ALJ played doctor by relying on the results of a medical test

without having it reviewed by a physician).

       While it is true that the state agents opined that Whitfield did not suffer from any severe

physical impairment and was not disabled, the ALJ did not rely on these medical opinions.

Instead, the ALJ determined that the state agent opinions were entitled to “little weight” because

Whitfield suffered from severe CTS. The ALJ supported his finding by explaining that

Whitfield’s CTS was reflected by diagnostic testing and her continuous treatment for it, which

thereby “warrant[ed] a severe impairment finding and, thus [related] limitations.” Accordingly,

although the agents’ opinions could have provided some support for a non-disability finding, the

ALJ failed to rely on them or any medical opinion which stated that Whitfield retained the

capacity to frequently use her hands for purposes of fulltime work.

       In fact, throughout Whitfield’s course of treatment (from as early as 2012 through

January 2014), examining doctors opined that Whitfield was unable to engage in repetitive use of

her hands for any longer than thirty minutes, if at all.3 In January 2016, a physical therapist



       3
        The ALJ’s discounting of the orthopedic surgeons’ opinions in this respect because they
were given prior to the alleged onset date, demonstrated only “temporary” limitations, and were
provided for workers compensation purposes, fail to recognize that Whitfield presented medical
                                                  8
indicated that Whitfield was even further limited in her ability to use her hands, and a treating

nurse practitioner agreed that such increased limitations existed since July 2013.

       Despite the consistency of these medical findings, the ALJ relied on Dr. Jao’s one-time

assessment from August 2014 reflecting that despite slightly diminished upper extremity strength

and ability to grip, Whitfield retained a “full range of motion . . . with good fine finger

manipulative abilities.” Yet, again, Dr. Jao’s opinion did not address Whitfield’s functional

limitations for sustained work. Rather, the ALJ erroneously substituted his own knowledge for

that of any trained physician or medical staff in determining Whitfield’s RFC. See Myles v.

Astrue, 582 F.3d 672, 677-78 (7th Cir. 2009); Suide v. Astrue, 371 F. App’x 684, 689-90 (7th

Cir. 2010) (holding that the ALJ’s rejection of a treating physician’s opinion created an

evidentiary deficit requiring remand, where other evidence in the record did not address the

claimant’s functional limitations); Fly v. Colvin, No. 3:14-cv-1840, 2015 WL 5124957, at *4

(N.D. Ind. Aug. 31, 2015) (“An ALJ is not a doctor, and his limitations must find a basis in the

evidence.”). Because evidence existed which indicated that Whitfield’s hand limitations and pain

were debilitating, it was the ALJ’s responsibility to recognize the need for a further medical

evaluation for purposes of deriving Whitfield’s actual RFC. See, e.g., Smith v. Apfel, 231 F.3d

433, 437-38 (7th Cir. 2000).

       Also requiring remand are the ALJ’s other misguided reasons for discounting the extent

of Whitfield’s hand limitations, along with her mental restrictions. The ALJ further discounted




evidence demonstrating longitudinal treatment for ongoing limited hand function. In fact, even
Dr. Jao concluded that Whitfield’s CTS and tendinitis existed since 2010. Moreover, the ALJ
failed to explain how the inability to use one’s hands for repetitive fine manipulation would
somehow depend on whether the standards for social security disability versus workers
compensation were applied.


                                                  9
Whitfield’s claimed hand limitations because she was allegedly non-compliant with attending

physical therapy and “failed to treat for her carpal tunnel syndrome since prior to her onset date.”

Yet, the record demonstrates that Whitfield was continually treated for her CTS (as recognized

by the ALJ at one point). The record also shows that Whitfield intended to restart physical

therapy, but oftentimes she had problems getting treatment approved through her workers

compensation program. Similarly, the ALJ discounted Whitfield’s claimed mental health

limitations because she was “not on any medication for any mental impairment and ha[d] not

gone to therapy.” Yet, the record reflects that Whitfield was taking Prozac on a daily basis and

regularly seeing a counselor while waiting for permission to see a licensed psychiatrist or

psychologist through her workers compensation claim. Moreover, Whitfield hesitated to take too

much medication due to health concerns. Thus, the Court cautions that on remand, the ALJ

should avoid the pitfalls of mischaracterizing the evidence and/or discrediting evidence because

of Whitfield’s failure to seek a certain type of treatment without setting forth how Whitfield’s

explanations have been taken into account by the ALJ. See Myles v. Astrue, 582 F.3d 672, 677

(7th Cir. 2009) (stating that the ALJ was required by Social Security Rulings to consider

explanations for instances where the plaintiff did not keep up with treatment); SSR 16-3p. The

Court further cautions the ALJ against placing undue weight on a claimant’s household activities

in assessing her ability to work outside the home especially without considering how those

activities are performed. See Mendez v. Barnhart, 439 F.3d 360, 362 (7th Cir. 2006) (reasoning

that the pressures, the nature of the work, flexibility in the use of time, and other aspects of the

working environment as well, often differ dramatically between home and office or factory or

other place of paid work). For instance, the ALJ discounted Whitfield’s alleged limitations in

part based on her function report which indicated that Whitfield prepares her own meals, cleans



                                                  10
house twice a week, and completes laundry. However, the report actually documents that

Whitfield only prepares simple meals because her wrists swell, she must sit to fold clothes, she

must take breaks while cleaning, and she mows only half of the lawn in the morning and the

other half at night. See Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013) (noting that a person’s

ability to perform daily activities, especially if that can be done only with significant limitations,

does not necessarily translate into an ability to work full-time).

       For each of the reasons discussed, the Court cannot conclude that the ALJ’s decision to

discount the extent of Whitfield’s hand limitations and mental disorders were supported by

substantial evidence. That error is not harmless. If, on remand, the ALJ decides to give greater

weight to the opinions of the examining and treating medical professionals or to Whitfield’s

subjective complaints, that could result in a more restrictive RFC finding.4 And given

Whitfield’s age, further restrictions in the RFC determination may very well result in an

automatic finding of disability under the grids. Accordingly, the Court remands this action to the

Commissioner for further proceedings.

                                          IV.     CONCLUSION

       The remedy for the ALJ’s shortcomings is further consideration, not the immediate award

of benefits. And so, for the reasons stated herein, the Court REVERSES the Commissioner’s

decision and REMANDS this matter to the Commissioner for further proceedings consistent with

this opinion. The Clerk is DIRECTED to prepare a judgment for the Court’s approval.




       4
         Because an unsupported RFC served as the basis of the VE’s testimony and the ALJ’s
finding that Whitfield could perform her past work as a service dispatcher (but not as a “fast food
worker,” as referred to by the ALJ), the Court cannot affirm the step 4 finding.
                                                  11
SO ORDERED.

ENTERED: August 5, 2019

                                 /s/ JON E. DEGUILIO
                          Judge
                          United States District Court




                            12
